Case: 15-13630   Date Filed: 01/22/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-13630
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 9:95-cr-08089-DTKH-12



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

TERRANCE BERNARD HUTCHINS,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (January 22, 2016)

Before WILSON, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-13630     Date Filed: 01/22/2016    Page: 2 of 6


      Terrance Bernard Hutchins, a federal prisoner proceeding pro se, appeals the

district court’s denial of his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2) based on Amendment 782 to the Sentencing Guidelines. After

Hutchins was found guilty of possession with intent to distribute cocaine base, the

sentencing court determined that 250 to 350 kilograms of cocaine base were

attributable to Hutchins and applied a base offense level of 38, pursuant to U.S.S.G

§ 2D1.1(c)(1). Hutchins now challenges the sentencing court’s findings as to the

quantity of drugs he possessed and asserts that the district court erred when it

found him ineligible for a modification of his sentence. Upon review of the record

and the parties’ briefs, we affirm the district court because application of

Amendment 782 did not lower Hutchins’s guideline range.

                                          I.

      In 1996, a federal jury found Hutchins guilty of conspiracy to possess with

intent to distribute cocaine base, in violation of 21 U.S.C. § 846. Hutchins’s

presentence investigation report (PSI) applied the 1995 Guidelines Manual to

calculate Hutchins’s base offense level as 38, pursuant to U.S.S.G. § 2D1.1(c)(1)

because, based on the government’s estimate, the offense involved over 630

kilograms of cocaine base. After the PSI applied a 2-level enhancement for

possessing a dangerous weapon and a 3-level role enhancement, Hutchins’s total




                                           2
              Case: 15-13630     Date Filed: 01/22/2016    Page: 3 of 6


offense level was 43. Based on the total offense level of 43 and a criminal history

category of II, Hutchins’s applicable guideline range was life imprisonment.

      At his sentencing hearing, Hutchins objected to the PSI’s assertions

regarding the amount of drugs attributable to him. The district court overruled

Hutchins’s objections and found, as “an inordinately conservative figure,” that

“between 250 and 350 kilograms of crack cocaine should be attributable to Mr.

Hutchins.” The district court applied a base offense level of 38 and calculated an

adjusted offense level of 43 and a criminal history category of II, resulting in a

guideline range of life imprisonment. The district court sentenced Hutchins to life

imprisonment. Hutchins filed a motion for a sentence reduction, which the district

court denied. This appeal followed.

                                          II.

      “We review de novo a district court’s conclusions about the scope of its legal

authority” under § 3582(c)(2). United States v. Jones, 548 F.3d 1366, 1368 (11th

Cir. 2008) (per curiam). Once a sentence of imprisonment has been imposed, a

district court’s authority to modify the sentence is “narrowly limited by statute.”

United States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010). Nevertheless,

a district court may reduce a defendant’s term of imprisonment where the

defendant was sentenced “based on a sentencing range that has subsequently been

lowered by the Sentencing Commission.” See 18 U.S.C. § 3582(c)(2). Any


                                           3
              Case: 15-13630    Date Filed: 01/22/2016    Page: 4 of 6


reductions, however, must be “consistent with applicable policy statements issued

by the Sentencing Commission.” See id. The applicable policy statement

precludes § 3582(c)(2) relief unless the amendment at issue has the effect of

lowering a defendant’s applicable guideline range. See U.S.S.G. §

1B1.10(a)(2)(B).

                                        III.

      The district court did not err in determining that Hutchins was ineligible for

a sentence reduction because Amendment 782 did not lower his applicable

guideline range. Amendment 782 revised the Drug Quantity Table in § 2D1.1(c),

increasing the amount of cocaine base necessary to qualify for a base offense level

of 38 to 25.2 kilograms or more. See U.S.S.G. app. C (Supp. 2014); compare

U.S.S.G. § 2D1.1(a)(3), (c)(1) (1995), with U.S.S.G. § 2D1.1(a)(5), (c)(1) (2014).

Amendment 782 became effective on November 1, 2014, and was made retroactive

by Amendment 788 as of the same date. U.S.S.G. app. C (Supp. 2014)..

      Here, the sentencing court found that Hutchins was responsible for 250 to

350 kilograms of cocaine base, which is above the new drug quantity requirement

for a base offense level of 38. See U.S.S.G. § 2D1.1(c)(1) (2014). The 250 to 350

kilograms of cocaine base attributable to Hutchins is far more than the 25.2

kilograms needed to trigger a base offense level of 38 under Amendment 782. See

U.S.S.G. app. C (Supp. 2014). Therefore, because Amendment 782 did not lower


                                         4
              Case: 15-13630     Date Filed: 01/22/2016    Page: 5 of 6


Hutchins’s applicable guideline range, § 3582(c)(2) relief was not authorized. See

U.S.S.G. § 1B1.10(a)(2)(B); see also Jones, 548 F.3d at 1368–69 (holding that the

district court did not err in denying the defendant’s § 3582(c)(2) motion because he

was sentenced based on a large quantity of drugs that left his base offense level

unchanged under Amendment 706).

      Hutchins also challenges the sentencing court’s factual findings regarding

the amount of drugs for which he was responsible. However, a § 3582(c)(2)

adjustment “does not constitute a de novo resentencing,” and “all original

sentencing determinations remain unchanged with the sole exception of the

guideline range that has been amended since the original sentencing.” United

States v. Bravo, 203 F.3d 778, 781–82 (11th Cir. 2000) (emphasis omitted)

(holding that the district court lacked jurisdiction under § 3582(c) to consider the

appellant’s Eighth Amendment claim because it was an “extraneous resentencing

issue[]”). Thus, in the present procedural posture, this court and the district court

may only consider whether Amendment 782 applies, and, if so, to what extent a

reduction should be granted as a result of the amendment. See United States v.

Cothran, 106 F.3d 1560, 1561–62 (11th Cir. 1997) (holding that the district court

properly refused to reconsider factual findings regarding the quantity of drugs

attributed to a defendant on review of a § 3582(c)(2) motion). Accordingly,

Hutchins’s additional factual challenges are “extraneous resentencing issues” that


                                           5
              Case: 15-13630     Date Filed: 01/22/2016    Page: 6 of 6


the district court lacked jurisdiction to consider on review of his § 3582(c)(2)

motion. See Bravo, 203 F.3d at 782.

                                         IV.

      The district court correctly concluded that Hutchins was not eligible for a

sentence reduction because Amendment 782 did not change his applicable

guideline range in light of the large quantity of drugs for which he was held

responsible and that Hutchins’s additional factual challenges were outside the

court’s jurisdiction to consider. The court’s order denying Hutchins’s motion for a

sentence reduction pursuant to § 3582(c)(2) and Amendment 782 is hereby

      AFFIRMED.




                                          6